        Case 5:16-cv-06370-EJD Document 437 Filed 11/05/19 Page 1 of 2



 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
     LEO D. CASERIA, Cal. Bar No. 240323
 3   THOMAS DILLICKRATH, (admitted pro hac vice)
     2099 Pennsylvania Avenue, NW, Suite 100
 4   Washington, D.C. 20006-6801
     Telephone:    202.747.1900
 5   Facsimile:    202.747.1901
     E-mail:       lcaseria@sheppardmullin.com
 6                 tdillickrath@sheppardmullin.com

 7 MICHAEL W. SCARBOROUGH, Cal. Bar No. 203524
     DYLAN I. BALLARD, Cal. Bar No. 253929
 8   HELEN C. ECKERT, Cal. Bar No. 240531
     JOY O. SIU, Cal. Bar No. 307610
 9   Four Embarcadero Center, 17th Floor
     San Francisco, CA 94111
10   Telephone:    415.434.9100
     Facsimile:    415.434.3947
11   E-mail:       mscarborough@sheppardmullin.com
                   dballard@sheppardmullin.com
12                 heckert@sheppardmullin.com
                   jsiu@sheppardmullin.com
13
   Attorneys for Defendants NINGBO SUNNY
14 ELECTRONIC CO., LTD., SUNNY OPTICS,
   INC., and MEADE INSTRUMENTS CORP.
15
16
                                     UNITED STATES DISTRICT COURT
17
                       NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
18
     OPTRONIC TECHNOLOGIES, INC. d/b/a               Case No. 5:16-cv-06370-EJD-VKD
19 Orion Telescopes & Binoculars, a California       Assigned To: Honorable Edward J. Davila
     corporation,
20                                                   DEFENDANTS’ OBJECTIONS AND
                       Plaintiff,                    COUNTER-DESIGNATIONS TO
21                                                   PLAINTIFF’S AMENDED DEPOSITION
              v.                                     DESIGNATIONS OF VICTOR ANICETO
22
     NINGBO SUNNY ELECTRONIC CO.,                    Compl.:              November 1, 2016
23 LTD., SUNNY OPTICS, INC., MEADE                   First Am. Compl:     November 3, 2017
     INSTRUMENTS CORP., and DOES 1-25,               Trial Date:          October 22, 2019
24
                       Defendants.
25
26
27
28
                                                                    Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4814-8897-9115.1                  DEFENDANTS’ OBJECTIONS AND COUNTER-DESIGNATIONS
                                               TO PLAINTIFF’S AMENDED DEPOSITION DESIGNATIONS
        Case 5:16-cv-06370-EJD Document 437 Filed 11/05/19 Page 2 of 2



 1            Pursuant to the Court’s Pretrial Order dated May 2, 2019 (ECF No. 239), the Court’s Order

 2 re Pretrial Conference dated October 18, 2019 (ECF No. 418), and Section 7 of Judge Davila’s
 3 Standing Order for Civil Cases (“Standing Order”), Defendants Ningbo Sunny Electronic, Co.,
 4 Ltd., Sunny Optics, Inc., and Meade Instruments Corp. (“Defendants”) hereby respectfully submit
 5 as Attachment A Defendants’ objections and counter-designations to Plaintiff Optronic
 6 Technologies, Inc.’s (“Orion”) amended deposition designations of Victor Aniceto, along with a
 7 corresponding Objection Key Code Chart as Attachment B. Attachments C and D are the
 8 relevant excerpts from the deposition transcripts of Victor Aniceto, reflecting Plaintiff’s
 9 designations in green and Defendants’ counter-designations in blue.
10
11 Dated: November 5, 2019
12                                       SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
13
14                                       By                        /s/ Leo D. Caseria
                                                                   LEO D. CASERIA
15
                                                            Attorneys for Defendants
16                                                   NINGBO SUNNY ELECTRONIC CO., LTD.,
                                                           SUNNY OPTICS, INC., and
17                                                       MEADE INSTRUMENTS CORP.
18
19
20
21
22
23
24
25
26
27
28
                                                     -1-              Case No. 5:16-cv-06370-EJD-VKD
     SMRH:4814-8897-9115.1                    DEFENDANTS’ OBJECTIONS AND COUNTER-DESIGNATIONS
                                                 TO PLAINTIFF’S AMENDED DEPOSITION DESIGNATIONS
